Citation Nr: 0614563	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO reopened the veteran's 
claim for service connection for bilateral hearing loss, 
denied that claim, and denied the veteran's claim for service 
connection for tinnitus.
 

FINDINGS OF FACT

1. In an October 1979 decision the Board denied a claim of 
service connection for defective hearing and he was notified 
of that decision at the time.

2. Evidence received by VA is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim for service connection for 
bilateral hearing loss, and it raises a reasonable 
possibility of substantiating the claim.

3. Bilateral hearing loss existed prior to and was not 
aggravated by active duty.

4. Tinnitus is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1. The October 1979 Board decision that denied entitlement to 
service connection for defective hearing is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2. The evidence received since the October 1979 Board 
decision is new and material and the veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 

3. Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

4. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
The veteran's claim for service connection of his hearing 
loss was previously addressed and denied by the Board in 
October 1979.  The veteran was notified of this decision that 
month and the decision became final under 38 U.S.C.A. § 7104 
(2002) and 38 C.F.R. § 20.1103 (2005).

The veteran now seeks to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence is received.  

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers. "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156.

In August 2003, the veteran again claimed entitlement to 
service connection for bilateral hearing loss and he 
submitted a VA audiologist's report of August 2003 which 
linked his high-frequency sensorineural hearing loss to 
unprotected exposure to loud noises while in the military.

That report was "new," in that it had not previously been 
submitted to agency decisionmakers and was neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.

That report was also "material," in that it related to an 
unestablished fact necessary to substantiate the earlier 
claim and raised a reasonable possibility of substantiating 
the claim. This was the first medical opinion in the record 
linking the veteran's bilateral hearing loss to his active 
duty.

Overall, the evidence received in 2003 was sufficiently new 
and material to reopen the previously denied claim for 
service connection for bilateral hearing loss.

After finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran. 
See Bernard v. Brown, 4 Vet. App. 384, 392 (1993). In this 
case, the RO already adjudicated the issue of service 
connection on the merits, after giving the veteran notice of 
the elements of that issue and an opportunity to respond. 
There can be no prejudice in the Board considering that same 
issue now.

Service-Connected Aggravation of Bilateral Hearing Loss
The veteran contends that the presumption of soundness should 
apply to his claim, or alternatively that his preexisting 
bilateral hearing loss was aggravated by exposure to noise 
during active duty. The law regarding preexisting 
disabilities may be summarized as follows.

The veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service. 
Only such conditions as are recorded in examination reports 
are to be considered as "noted." 38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).  This presumption [of soundness] attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected. See Bagby 
[v. Derwinski, 1 Vet. App. 225, 227 (1991)]. The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions", 38 C.F.R. § 
3.304(b)(1) (1993). Crowe v. Brown, 7 Vet. App. 238, 245 
(1994). See also Cotant v. Principi, 17 Vet. App. 116 (2003).

In this case, the veteran's preexisting bilateral hearing 
loss was noted upon entry to active service.  The veteran's 
August 1967 active duty entrance examination lists puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
-
35
LEFT
10
5
10
-
45

The examiner noted high-frequency bilateral hearing loss in 
the "Summary of Defects and Diagnoses" section of the 
examination report. Impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 20 
decibels or greater. Hensley v. Brown, 5 Vet. App. 155 
(1993). This examination clearly shows bilateral hearing loss 
at the 4000 Hertz level. Therefore, the presumption of 
soundness does not attach because the evidence clearly and 
unmistakably demonstrates that his hearing was impaired at 
the time of his enrollment into service.  Service connection 
for bilateral hearing loss can be awarded only if it is 
demonstrated there was an increase in that disability 
(aggravation) during active service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding, based upon clear and unmistakable evidence, 
that the increase in disability is due to the natural 
progress of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence against a showing of aggravation consists of 
several audiologic evaluations in the veteran's service 
medical records and the opinion of a VA audiologist. After an 
audiologic examination of October 2003, a VA examiner who had 
reviewed the veteran's claims file, and based upon that 
review opined that the veteran's hearing loss was not due to 
his military service.  He reasoned that because pre-
enlistment and separation audiograms among the veteran's 
service medical records showed essentially no change in his 
hearing status. 

The examiner reviewed the October 1965 examination and set 
out the two sets of audiometric readings, showing puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
50
60
LEFT
5
0
5
60
60




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
60
60
LEFT
0
0
5
60
65

He also reviewed the veteran's puretone thresholds for each 
ear as recorded upon separation examination of June 1969 as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
50
LEFT
5
0
5
-
60

The examiner found that the latter results are very similar 
to the 1965 readings, and they serve to ground the 
audiologist's October 2003 opinion that the veteran's hearing 
loss both preexisted service and was not aggravated by 
service.

Furthermore, there is no evidence in the record of any 
treatment for hearing loss for more than 30 years after 
service. This is also evidence against aggravation. See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).
 
The evidence in favor of aggravation consists of the 
veteran's August 1967 entrance examination and the opinion of 
a different VA audiologist. The August 1967 entrance 
examination, as noted above, lists lower puretone thresholds 
than the June 1969 discharge examination. It can thus be 
argued that the veteran's hearing loss increased during 
active service.

Service medical records are highly probative of the veteran's 
physical condition during service, as they are the only 
contemporaneous record of his hearing disability, but they 
must be considered in light of the record as a whole. The 
June 1969 discharge examination shows no increase whatsoever 
in the veteran's puretone thresholds at the 4000 Hertz level 
since the examination of October 1965. Therefore, because 
there was no increase in disability while on active duty, the 
presumption of aggravation does not apply. There is no other 
evidence in the record of aggravation during that time. 
 
After a VA audiologic evaluation of August 2003, the 
examining audiologist opined that the veteran's hearing loss 
at least as likely as not began due to unprotected exposure 
to loud noises while in the military. This examiner, however, 
did not comment on the in-service audiograms showing 
preexisting disability, apparently not having seen them. This 
opinion was based entirely upon the veteran's own reported 
medical history rather than upon consideration of the medical 
history in his claims file, and it is thus of low probative 
value. Because the October 2003 opinion was rooted more 
firmly in the record, it is more probative and is given 
greater weight than the August 2003 opinion.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to and during service. 
The record clearly and unmistakably demonstrates, through the 
service medical records and the October 2003 audiologist's 
opinion based upon them, that there was no aggravation of the 
veteran's hearing disability during active service. 
Accordingly, entitlement to service connection for bilateral 
hearing loss remains denied.

Service Connection for Tinnitus
The veteran contends that his tinnitus was caused by exposure 
to noise during active duty.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).
 
As to the first element of service connection, the veteran 
has been diagnosed with tinnitus, per his October 2003 VA 
examination. The first element of service connection is met.

As to the second element, the veteran has a reported history 
of unprotected noise exposure during service. Though the 
veteran apparently served as a radiologist outside any combat 
zone, he reports training in the use of various firearms. 
This account is consistent enough with the type, place, and 
circumstances of the veteran's service to raise a reasonable 
doubt in the veteran's favor on this element. Accordingly, 
the second element of service connection is met.

As to the third element, the evidence disfavors a causal link 
between the veteran's in-service noise exposure and his 
currently diagnosed tinnitus. There is no record of a 
complaint, finding, or diagnosis of tinnitus during the 
veteran's active service. This is important, as the veteran 
has relatively detailed service medical records of his 
preexisting hearing disability.

Furthermore, there is only one probative medical opinion on 
record as to a causal nexus between in-service noise exposure 
and current tinnitus. The VA audiologist of October 2003 
opined that the veteran's tinnitus was not due to his 
military service, because he had established high-frequency 
hearing loss prior to enlistment and because pre-enlistment 
and separation audiograms showed essentially no change in the 
veteran's hearing status. The August 2003 examiner had linked 
the veteran's tinnitus to his active service, but, as noted 
above, that examiner had not considered the veteran's medical 
history as documented in his claims file. The October 2003 
opinion is thus more probative and is given greater weight.

Accordingly, entitlement to service connection for tinnitus 
remains denied.

Duty to Notify and Assist
VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
September 2003 and in November 2003, prior to the rating 
decision on appeal, the veteran was provided with 
correspondence which informed him of (1) the evidence needed 
to support his claim; (2) what actions he needed to 
undertake; (3) how VA would assist him in developing his 
claim; and (4) the need to submit any pertinent evidence in 
his possession. 

The September 2003 correspondence also informed the veteran 
of the definition and importance of "new and material 
evidence." Though that letter did not strictly comply with 
the dictates of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), with regard to precisely what evidence would 
be necessary to reopen the claim, depending upon the basis of 
any previous denial of the claim, that error was not 
prejudicial in this case because the claim was ultimately 
reopened.

The veteran also was not properly notified of all five 
elements of a service connection claim, particularly the 
basics of disability ratings and determination of effective 
date. That error is also not prejudicial in this case. Since 
service connection is being denied, those elements will not 
become relevant, and thus the omission did not affect the 
essential fairness of the adjudication. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). VA has fulfilled its 
duty to notify in this case.

VA provided two audiologic examinations, in August 2003 and 
in October 2003. VA has also assisted the veteran in 
recovering his service medical records and VA treatment 
records. As there is no further development of this claim 
that can be completed at this time, VA has also fulfilled its 
duty to assist the veteran in this case.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is DENIED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


